IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-40920
                           Summary Calendar



TIMOTHY G. FERGASON,

                                      Plaintiff-Appellant,

versus

J.B. SMITH, Sheriff, Smith County;
RAYMOND PERKINS, Doctor, UT Health Center;
SMITH COUNTY; UT HEALTH CENTER,

                                      Defendants-Appellees.


                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:97-CV-776
                        - - - - - - - - - -

                             July 6, 1999

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     Texas prisoner Timothy G. Fergason appeals the district

court’s summary-judgment dismissal of his 42 U.S.C. § 1983 civil

rights lawsuit alleging deliberate indifference to his serious

medical needs.    Fergason does not brief any argument in

connection with the district court’s dismissal of his claims

against University of Texas Health Center and Dr. Raymond Perkins



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                        No. 98-40920
                                             -2-

in his official capacity, and those claims are therefore waived.



See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993)(arguments not briefed on appeal are abandoned); Fed.

R. App. P. 28(a).

       Fergason has failed to allege that Sheriff Smith was

personally involved in the alleged denial of medical care, and he

has not demonstrated that Sheriff Smith participated in any

wrongful conduct which caused the alleged denial of care.                           His

claim against Sheriff Smith therefore fails.                         See Thompson v.

Steele, 709 F.2d 381, 382 (5th Cir. 1983)(personal involvement is

an essential element of a § 1983 claim); see also Thompkins v.

Belt, 828 F.2d 298, 303 (5th Cir. 1987)(absent personal

involvement, supervisory liability can be established only if the

plaintiff demonstrates a sufficient causal connection between the

supervisor’s wrongful conduct and the constitutional violation).

His argument that Sheriff Smith is liable because he was

negligent in failing to train his jail staff adequately regarding

medical care is insufficient to state a claim of deliberate

indifference.         See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991)(allegations

of negligence do not rise to the level of an Eighth-amendment violation).

       Fergason’s claim against Smith County is equally unavailing

because he has not alleged an official custom or policy or the

ratification of an unofficial custom or policy which led to the

alleged denial of medical treatment.                     See Monell v. Dep’t. of

Soc. Servs. of City of New York, 436 U.S. 658, 690-91 (1978);

Scott v. Moore, 114 F.3d 51, 54 (5th Cir. 1997).                            The competent
                          No. 98-40920
                               -3-

summary-judgment evidence demonstrates that Dr. Perkins did not

examine or treat Fergason during the time in question, and the

claim against Dr. Perkins in his individual capacity also fails.

See Thompson, 709 F.2d at 382 .

     Fergason has failed to demonstrate any error in connection

with the district court’s judgment.   Accordingly, it is AFFIRMED.

Fergason’s motion to supplement the record is DENIED.

     AFFIRMED; MOTION DENIED.